—In an action to recover damages for personal injuries, the defendant Marriott Corporation, d/b/a Marriott Management Services, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Lally, J.), entered July 31, 1998, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondent.
*464We agree with the Supreme Court that the appellant failed to establish a prima facie case of entitlement to judgment as a matter of law. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.